Exhibit 10.11

FOUNDING MEMBER AGREEMENT

Peter G. Peterson

This Founding Member Agreement, dated as of June 18, 2007 (as amended,
supplemented, waived or otherwise modified from time to time in accordance with
its terms, the “Founding Member Agreement”), by and among Blackstone Holdings I
L.P. (collectively with its affiliates, “Blackstone”) and Peter G. Peterson
(“Founding Member”).

1. Title; Reporting; Key Responsibilities.

(a) Founding Member will be engaged as a Founding Member of Blackstone. Founding
Member will serve as the Senior Chairman of Blackstone and his key
responsibilities will include participating on Blackstone’s Management and
Executive Committees on a regular basis. The business of Blackstone will be
Founding Member’s principal business pursuit and Founding Member agrees to
devote such time and attention to the business of Blackstone in a diligent
manner as may be reasonably requested by the firm.

(b) Founding Member shall be permitted to engage in non-profit activities
(including setting up one or more foundations) and make investments and take any
role (other than those prohibited under the Blackstone Compliance Policies
described below) in private equity transactions outside of Blackstone, so long
as no one transaction or series of related transactions individually exceeds
$350 million in total enterprise value, although Founding Member may invest in
larger buyouts as a limited partner. If requested, Blackstone shall take
reasonable steps to work cooperatively with Founding Member on seeking or making
such investments.

2. Distributions; Governing Agreements; Non-Competition.

(a) Founding Member will be paid such distributions and benefits as may be
determined by Blackstone from time to time.

(b) Founding Member acknowledges and agrees that Founding Member is subject to
all applicable provisions of the Blackstone compliance policies, including the
Compliance Policies and Procedures Manual, Investment Adviser Compliance
Policies and Procedures and its related supplements, and USA Patriot Act
Anti-Money Laundering Policies, as well as Blackstone’s Code of Conduct and the
Employee Handbook and Business Continuity Plan (or in the case of UK-based
Founding Members, the U.K. AML Manual and U.K. Compliance Manual) (collectively,
the “Blackstone Compliance Policies”).

(c) Founding Member acknowledges that he has executed the Non-Competition and
Non-Solicitation Agreement, attached hereto as Schedule A (the “Non-Competition
Agreement”) and agrees that the terms thereof are incorporated herein by
reference.

(d) Founding Member agrees to comply with the confidentiality restrictions set
forth in the Non-Competition Agreement.

3. Retirement.

(a) Founding Member agrees to provide Blackstone with written notice of Founding
Member’s intention to terminate his service with Blackstone at least 90 days
prior to the date of such termination (the “Notice Period”). Written notice
pursuant to this Section 3(a) shall be provided to either the other Founding
Member or, if there is no other Founding Member, to either of the Chief
Operating Officer or the Chief Legal Officer of Blackstone. During the Notice
Period, Founding Member shall perform his full duties as Founding Member and in
the other positions he holds at Blackstone.



--------------------------------------------------------------------------------

(b) Founding Member’s Notice Period pursuant to Section 3(a) shall commence no
later than June 30, 2008 and Founding Member shall retire from Blackstone no
later than December 31, 2008. Upon retirement, Founding Member will resign as
Senior Chairman. For the period commencing on Founding Member’s retirement date
and continuing through the date of Founding Member’s death, Founding Member will
retain the title of Chairman Emeritus and Co-Founder. Founding Member’s
“Retirement Period” shall commence on the date of his retirement and shall
continue until the earlier of the tenth anniversary of such retirement date or
the date of Founding Member’s death. Following Founding Member’s retirement,
Founding Member shall be provided with the following retirement benefits:

(i) From the date of Founding Member’s retirement until the third anniversary
thereof, Founding Member shall retain his current office and shall be provided
with a car and driver. Commencing on the third anniversary of Founding Member’s
retirement date and continuing until the end of the Retirement Period,
Blackstone will provide Founding Member with an appropriate office of its
choosing if Founding Member shall so request. Founding Member shall be provided
an assistant during the Retirement Period who shall work wherever Founding
Member chooses to work. However, Founding Member will relinquish his rights to
an office at Blackstone if he chooses to work at another office full-time.
Founding Member shall continue to have reasonable use of and access to
Blackstone word processing, document production and research facilities during
the Retirement Period for assistance on his speeches, books and other projects,
although Blackstone shall have no obligations to add incremental staff,
resources or capabilities to accommodate such requests for assistance.

(ii) Founding Member shall continue to receive health benefits until his death,
subject to his continuing payment of the related health insurance premiums
consistent with current policies, and on terms no less favorable than with
respect to any other Founding Member of Blackstone or, if there is no other
Founding Member, then on terms that are no less favorable than those provided to
other senior executives of Blackstone.

(iii) Except as expressly provided under this Founding Member Agreement,
Founding Member acknowledges and agrees that he shall not be entitled to any
other retirement (including trailers) or disability payments following the date
of his retirement.

(c) Before and during the Retirement Period, Founding Member and/or the
foundations that he establishes shall continue to be entitled to invest in funds
of hedge funds sponsored by Blackstone Alternative Asset Management L.P.
(“BAAM”) (or other current or new Blackstone-affiliated funds) on substantially
the same favorable basis as he has in the past. With respect to BAAM, Founding
Member shall not be required to pay fees associated with such investments on his
capital and/or capital he donated to such foundations. However, if Founding
Member desires to increase his or his foundations’ commitments to BAAM,
Blackstone shall not be obligated to accept such increased capital if the net
effect (in Blackstone’s fair and reasonable determination) would be to crowd out
fee-paying third party investors or the firm itself. In that connection,
Founding Member acknowledges that Blackstone has advised him that the latter
condition exists as of the date of this Founding Member Agreement, which would
mean that if any increase in Founding Member’s or his foundations’ commitments
to BAAM were made at the present time, such increased commitments would be
subject to the same fee-paying obligations as third party investors. Founding
Member shall also have the same access to other Blackstone funds during the
Retirement Period on a basis generally consistent with that of other partners.
If any of such funds have provisions which limit the amount of Blackstone’s
available co-investment or the amount of investment not subject to fees,
Founding Member’s investment in such funds shall be

 

2



--------------------------------------------------------------------------------

treated in similar manner to that of other internal partners. Founding Member
understands that he shall not be entitled to make any new side-by-side
investments (although he may retain interests in side-by-side investments made
prior to retirement) after his retirement, including during the Retirement
Period.

(d) Until the expiration of all transfer restrictions applicable to any limited
partner interests or units Founding Member may hold of Blackstone Holdings (as
defined in the Non-Competition Agreement) or The Blackstone Group L.P.,
respectively (collectively the “Units”), Founding Member agrees (on behalf of
himself and any and all estate planning vehicles, partnerships or other legal
entities controlled by or affiliated with Founding Member (“Affiliated
Vehicles”)) that all Units held by Founding Member and all such Affiliated
Vehicles will only be held in an account at Blackstone’s equity plan
administrator or otherwise administered by such administrator.

4. Successors and Assigns. This Founding Member Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective
predecessors, successors, assigns, heirs, executors, administrators and personal
representatives, and each of them, whether so expressed or not, and to the
extent provided herein, the affiliates of the parties and Blackstone. This
Founding Member Agreement is not assignable by Founding Member without the prior
written consent of Blackstone, and any attempted assignment of this Founding
Member Agreement, without such prior written consent, shall be void.

5. Headings. The section headings in this Founding Member Agreement are for
convenience of reference only and shall in no event affect the meaning or
interpretation of this Founding Member Agreement.

6. Modification or Waiver in Writing. This Founding Member Agreement may not be
modified or amended except by a writing signed by each of the parties hereto. No
waiver of this Founding Member Agreement or of any promises, obligations or
conditions contained herein shall be valid unless in writing and signed by the
party against whom such waiver is to be enforced. No delay on the part of any
person in exercising any right, remedy or power hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any person of any such
right, remedy or power, nor any single or partial exercise of any such right,
remedy or power, preclude any further exercise thereof or the exercise of any
other right, remedy or power.

7. Governing Law. This Founding Member Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
agreements made and to be performed entirely within such State.

8. Counterparts. This Founding Member Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which shall
constitute one and the same instrument.

9. Section 409A. In the event that it is reasonably determined by Blackstone
that, as a result of the deferred compensation tax rules under Section 409A of
the Internal Revenue Code of 1986, as amended (and any related regulations or
other pronouncements thereunder) (the “Deferred Compensation Tax Rules”), any of
the payments and benefits that Founding Member is entitled to under the terms of
this Founding Member Agreement or otherwise may not be made at the time
contemplated by the terms hereof or thereof, as the case may be, without causing
Founding Member to be subject to tax under the Deferred Compensation Tax Rules,
Blackstone shall, in lieu of providing such payment or benefit when otherwise
due under this Agreement, instead provide such payment or benefit on the first
day on which such provision would not result in Founding Member incurring any
tax liability under the Deferred Compensation Tax Rules; which day, if Founding
Member is a “specified employee” within the meaning

 

3



--------------------------------------------------------------------------------

of the Deferred Compensation Tax Rules, shall be the first day following the
six-month period beginning on the date of Founding Member’s separation from
service. In addition, in the event that any payments or benefits that Blackstone
would otherwise be required to provide under this Founding Member Agreement
cannot be provided in the manner contemplated herein without subjecting Founding
Member to tax under the Deferred Compensation Tax Rules, Blackstone shall
provide such intended payments or benefits to Founding Member in an alternative
manner that conveys an equivalent economic benefit to Founding Member as soon as
practicable as may otherwise be permitted under the Deferred Compensation Tax
Rules. For purposes of the Deferred Compensation Tax Rules, each payment made
under this Agreement shall be designated as a “separate payment” within the
meaning of the Deferred Compensation Tax Rules.

10. Blackstone Partnership Agreement. This Founding Member Agreement shall be
treated as part of the Blackstone Partnership Agreement for purposes of
Section 761(c) of the Code and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of
the Treasury Regulations.

*    *    *

 

4



--------------------------------------------------------------------------------

WHEREOF, the parties hereto have duly executed this Founding Member Agreement as
of the date first above written.

 

BLACKSTONE HOLDINGS I L.P. By:  

Blackstone Holdings I/II GP Inc.,

its general partner

By:  

/s/ Stephen A. Schwarzman

Name:   Stephen A. Schwarzman Title:   Chairman and Chief Executive Officer

 

FOUNDING MEMBER

/s/ Peter G. Peterson

Peter G. Peterson



--------------------------------------------------------------------------------

Schedule A

Founding Member Non-Competition and Non-Solicitation Agreement

This Founding Member Non-Competition and Non-Solicitation Agreement, dated as of
June 18, 2007 (the
“Non-Competition Agreement”), between Blackstone Holdings I L.P., a Delaware
limited partnership, Blackstone Holdings II L.P., a Delaware limited
partnership, Blackstone Holdings III L.P., a Delaware limited partnership,
Blackstone Holdings IV L.P., a société en commandite formed under the laws of
the Province of Québec, and Blackstone Holdings V L.P., a société en commandite
formed under the laws of the Province of Québec (collectively, “Blackstone
Holdings” and, together with its subsidiaries and affiliated entities,
“Blackstone”), and Peter G. Peterson (“Founding Member”).


WHEREAS,

(a) The Blackstone Group L.P., a Delaware limited partnership (the “Public
Issuer”) is effecting an initial public offering (the “IPO”) of its common units
representing limited partner interests pursuant to a Registration Statement on
Form S-1 (Registration No. 333-141504) filed with the U.S. Securities and
Exchange Commission (the “Registration Statement”);

(b) As a condition precedent to the IPO, Founding Member and the other existing
owners of the entities comprising Blackstone Group (as such term is defined in
the Registration Statement) will effect sales and contributions constituting the
Reorganization (as such term is defined in the Registration Statement and,
together with the IPO, the “Transaction”);

(c) Founding Member acknowledges and agrees that the limited partner interests
in the Blackstone Holdings partnerships and other consideration that Founding
Member will receive in connection with and as a result of the Transaction will
materially benefit Founding Member;

(d) As part of the Transaction, the Public Issuer (and accordingly the public
investors in the IPO), will acquire an equity interest in Blackstone Holdings;

(e) Founding Member acknowledges and agrees that it is essential to the success
of the Transaction, and Blackstone in the future, that the limited partner
interests in Blackstone Holdings that are being issued in connection with the
Transaction be protected by non-competition and non-solicitation agreements that
will be entered into by Founding Member and other existing owners of Blackstone
Group;

(f) Founding Member acknowledges and agrees that Blackstone would suffer
significant and irreparable harm from Founding Member competing with Blackstone
for a period of time after the IPO or after the termination of Founding Member’s
service with Blackstone;

(g) Founding Member acknowledges and agrees that in connection with the
Transaction, and in the course of Founding Member’s service with Blackstone,
Founding Member has been and will be provided with Confidential Information (as
hereinafter defined) of Blackstone, and has been and will be provided with the
opportunity to develop relationships with investors and clients, prospective
investors and clients, employees and other agents of Blackstone, and Founding
Member further acknowledges that such Confidential Information and relationships
are extremely valuable assets in which Blackstone has invested and will continue
to invest substantial time, effort and expense and which represent a significant
component of the value of the Transaction; and

 

A-1



--------------------------------------------------------------------------------

(h) It is a condition precedent to Founding Member participating in the
Transaction that Founding Member agrees to be bound by the covenants contained
herein (collectively, the “Restrictive Covenants”).

NOW, THEREFORE, for good and valuable consideration, Founding Member and
Blackstone hereby covenant and agree to the following restrictions which
Founding Member acknowledges and agrees are reasonable and necessary to protect
the legitimate business interests of Blackstone and for the other owners of
Blackstone to have and enjoy the full benefit of the business interests acquired
in connection with the Transaction and which will not unnecessarily or
unreasonably restrict Founding Member’s professional opportunities should his or
her service with Blackstone terminate.

I. Non-Competition and Non-Solicitation Covenants

A. Non-Competition. Founding Member shall not, directly or indirectly, during
Founding Member’s service with Blackstone, and for a period ending on the later
of four years following the date of the IPO, or two years following the
termination by of Founding Member’s service pursuant to Section 3 of the
Founding Member Agreement, associate (including but not limited to association
as a sole proprietor, owner, employer, principal, investor, joint venturer,
shareholder, associate, employee, member, consultant, contractor or otherwise)
with any Competitive Business or any of the affiliates, related entities,
successors or assigns of any Competitive Business; provided however that with
respect to the equity of any Competitive Business which is or becomes publicly
traded, Founding Member’s ownership as a passive investor of less than 3% of the
outstanding publicly traded stock of a Competitive Business shall not be deemed
a violation of this Non-Competition Agreement. For purposes of this
Non-Competition Agreement, “Competitive Business” means any business, in any
geographical or market area where Blackstone conducts business or provides
products or services, that competes with the business of Blackstone, including
any business in which Blackstone engaged during the term of Founding Member’s
service and any business that Blackstone was actively considering conducting at
the time of Founding Member’s termination of service and of which Founding
Member has, or reasonably should have, knowledge, but excluding the activities
outlined in Section 1(b) of the Founding Member Agreement.

B. Non-Solicitation of Clients/Investors. Founding Member shall not, directly or
indirectly, during Founding Member’s service with Blackstone, and for a period
ending on the later of four years following the date of the IPO, or two years
following the termination of Founding Member’s service pursuant to Section 3 of
the Founding Member Agreement, (a) solicit, or assist any other individual,
person, firm or other entity in soliciting, the business of any Client or
Prospective Client for or on behalf of an existing or prospective Competitive
Business; (b) perform, provide or assist any other individual, person, firm or
other entity in performing or providing, services similar to those provided by
Blackstone, for any Client or Prospective Client; or (c) impede or otherwise
interfere with or damage (or attempt to impede or otherwise interfere with or
damage) any business relationship and/or agreement between Blackstone and (i) a
Client or Prospective Client or (ii) any supplier.

1. For purposes of this Non-Competition Agreement, “Client” means any person,
firm, corporation or other organization whatsoever for whom Blackstone provided
services (including without limitation any investor in any Blackstone fund, any
client of any Blackstone business group or any other person for whom Blackstone
renders any service) during the three-year period immediately preceding Founding
Member’s termination of service. “Prospective Client” shall mean any person,
firm, corporation or other organization whatsoever with whom Blackstone has had
any negotiations or discussions regarding the possible engagement of business or
the performance of business services within the eighteen months preceding
Founding Member’s termination of service with Blackstone.

 

A-2



--------------------------------------------------------------------------------

2. For purposes of this Section I.B., “solicit” means to have any direct or
indirect communication of any kind whatsoever, regardless of by whom initiated,
inviting, advising, encouraging or requesting any individual, person, firm or
other entity, in any manner, to take or refrain from taking any action.

C. Non-Solicitation of Employees/Consultants. Founding Member shall not,
directly or indirectly, during Founding Member’s service with Blackstone, and
for a period ending on the later of four years following the date of the IPO, or
two years following the termination of Founding Member’s service pursuant to
Section 3 of the Founding Member Agreement (such period, the “Restricted
Period”), solicit, employ, engage or retain, or assist any other individual,
person, firm or other entity in soliciting, employing, engaging or retaining,
(i) any employee or other agent of Blackstone, including without limitation any
former employee or other agent of Blackstone who ceased working for Blackstone
within the twelve-month period immediately preceding or following the date on
which Founding Member’s service with Blackstone terminated, or (ii) any
consultant or senior adviser that is under contract with Blackstone. For
purposes of this Section I.C., “solicit” means to have any direct or indirect
communication of any kind whatsoever, regardless of by whom initiated, inviting,
advising, encouraging or requesting any person or entity, in any manner, to
terminate their employment or business relationship with Blackstone, or
recommending or suggesting (including by identifying a person or entity to a
third party) that a third party take any of the foregoing actions.
Notwithstanding the foregoing, Founding Member may solicit and employ the driver
and any of the administrative assistants who are working for him on the
termination of his service with Blackstone.

II. Confidentiality

A. Founding Member expressly agrees, at all times, during and subsequent to
Founding Member’s service with Blackstone, to maintain the confidentiality of,
and not to disclose to or discuss with, any person any Confidential Information
(as hereinafter defined), except (i) to the extent reasonably necessary or
appropriate to perform Founding Member’s duties and responsibilities as a
Founding Member including without limitation furthering the interests of
Blackstone and/or developing new business for Blackstone (provided that
Confidential Information relating to (x) personnel matters related to any
present or former employee, partner or member of Blackstone (including Founding
Member himself), including compensation and investment arrangements, or (y) the
financial structure, financial position or financial results of the Blackstone
Entities, shall not be so used without the prior consent of Blackstone),
(ii) with the prior written consent of Blackstone, or (iii) as otherwise
required by law, regulation or legal process or by any regulatory or
self-regulatory organization having jurisdiction, and except that only the terms
of the restrictions set forth in Section I hereof should be disclosed to
Founding Member’s prospective future employers upon request in connection with
Founding Member’s application for employment.

B. For purposes of this Non-Competition Agreement, “Confidential Information”
means information concerning the business, affairs, operations, strategies,
policies, procedures, organizational and personnel matters related to any
present or former employee, partner or member of Blackstone (including Founding
Member himself), including compensation and investment arrangements, terms of
agreements, financial structure, financial position, financial results or other
financial affairs, actual or proposed transactions or investments, investment
results, existing or prospective clients or investors, computer programs or
other confidential information related to the business of Blackstone or to its
members, actual or prospective clients or investors (including funds managed by
affiliates of Blackstone), their respective portfolio companies or other third
parties. Such information may have been or may be provided in written or
electronic form or orally. All of such information, from whatever source learned
or obtained and regardless of Blackstone’s connection to the information, is
referred to herein as “Confidential Information.” Confidential Information
excludes information that has been made generally

 

A-3



--------------------------------------------------------------------------------

available to the public (although it does include any confidential information
received by Blackstone from any clients), but information that when viewed in
isolation may be publicly known or can be accessed by a member of the public
will still constitute Confidential Information for these purposes if such
information has become proprietary to Blackstone through Blackstone’s
aggregation or interpretation of such information. Without limiting the
foregoing, Confidential Information includes any information, whether public or
not, which (1) represents, or is aggregated in such a way as to represent, or
purport to represent, all or any portion of the investment results of, or any
other information about the investment “track record” of, (a) Blackstone, (b) a
business group of Blackstone, (c) one or more funds managed by Blackstone, or
(d) any individual or group of individuals during their time at Blackstone, or
(2) describes an individual’s role in achieving or contributing to any such
investment results.

 

III. Non-Disparagement

Founding Member agrees that, during and at any time after Founding Member’s
service with Blackstone, Founding Member will not, directly or indirectly,
through any agent or affiliate, make any disparaging comments or criticisms
(whether of a professional or personal nature) to any individual or other third
party (including without limitation any present or former member, partner or
employee of Blackstone) or entity regarding Blackstone (or the terms of any
agreement or arrangement of any Blackstone entity) or any of their respective
affiliates, members, partners or employees, or regarding Founding Member’s
relationship with Blackstone or the termination of such relationship which, in
each case, are reasonably expected to result in material damage to the business
or reputation of Blackstone or any of its affiliates, members, partners or
employees.

 

IV. Remedies

A. Injunctive Relief. Founding Member acknowledges and agrees that Blackstone’s
remedy at law for any breach of the Restrictive Covenants would be inadequate
and that for any breach of such covenants, Blackstone shall, in addition to
other remedies as may be available to it at law or in equity, or as provided for
in this Non-Competition Agreement, be entitled to an injunction, restraining
order or other equitable relief, without the necessity of posting a bond,
restraining Founding Member from committing or continuing to commit any
violation of such covenants. Founding Member agrees that proof shall not be
required that monetary damages for breach of the provisions of this
Non-Competition Agreement would be difficult to calculate and that remedies at
law would be inadequate.

B. Forfeiture. In the event of any material breach of this Non-Competition
Agreement, the Founding Member Agreement or any limited liability company
agreement, partnership agreement or other governing document of Blackstone to
which Founding Member is a party and which was provided to Founding Member at
the time of the execution of this Non-Competition Agreement or which is
subsequently executed by Founding Member after the date hereof, (i) Founding
Member shall no longer be entitled to receive payment of any amounts that would
otherwise be payable to Founding Member following Founding Member’s withdrawal
as a Founding Member, Member or Partner, as the case may be, of Blackstone
(including, without limitation, return of Founding Member’s capital
contributions), (ii) all of Founding Member’s remaining Founding Member, Member,
Partner or other interests (including carried interests) in Blackstone (whether
vested or unvested and whether delivered or not yet delivered) shall immediately
terminate and be null and void, and all of the securities of Blackstone Holdings
or the Public Issuer (whether vested or unvested and whether delivered or not
yet delivered) held by Founding Member or Founding Member’s personal planning
vehicle(s) shall be forfeited, (iii) no further such interests or securities
will be awarded to Founding Member, and (iv) all unrealized gains (by
investment) related to Founding Member’s side by side investments will be
forfeited; provided, however, that the following provisions shall govern any
forfeiture pursuant to this Section IV.B: (a) if Blackstone’s Management
Committee has decided that a material breach has occurred, it shall give
Founding Member

 

A-4



--------------------------------------------------------------------------------

written notice of the nature of the breach and Founding Member shall have 60
days to cure the breach; (b) if after such 60-day period such material breach
has not been cured and the Management Committee determines that a forfeiture is
appropriate, it shall give Founding Member written notice of the measure of
forfeiture which it has concluded, in its fair and reasonable judgment, is
appropriate taking into account the nature of the breach and its potential
consequences to Blackstone; (c) if Founding Member, directly or indirectly,
hires any employee of Blackstone in violation of Section I.C above, such action
will be deemed to be a material breach; (d) if Founding Member should engage in
a willful material breach of this Non-competition Agreement, after the
Management Committee has taken into account the potential consequences to
Blackstone of such breach in determining the measure of forfeiture, the amount
so determined shall be increased by up to 100% (i.e., up to double the original
amount) to serve as a penalty for such willful breach; and (e) if Founding
Member disputes whether the demanded forfeiture satisfies the foregoing test, he
may submit the matter to arbitration in accordance with Section VII, in which
event the forfeiture shall await the outcome of the arbitration proceedings;
provided, further, that all decisions made by Blackstone’s Management Committee
pursuant to this Section IV.B shall be made by a majority vote (excluding
Founding Member for such purposes if Founding Member remains a member of such
committee). If Blackstone’s Management Committee has been disbanded at the time
of any action referred to in this Section IV.B, any determination required by
Blackstone’s Management Committee shall instead be determined by a majority of
the members of the Board of Directors of the Public Issuer (excluding Founding
Member for such purposes if Founding Member is a member of the Board of
Directors of the Public Issuer).

V. Amendment; Waiver

A. This Non-Competition Agreement may not be modified, other than by a written
agreement executed by Founding Member and Blackstone, nor may any provision
hereof be waived other than by a writing executed by Blackstone.

B. The waiver by Blackstone of any particular default by Founding Member or any
employee of Blackstone, shall not affect or impair the rights of Blackstone with
respect to any subsequent default of the same or of a different kind by Founding
Member or any employee of Blackstone; nor shall any delay or omission by
Blackstone to exercise any right arising from any default by Founding Member
affect or impair any rights that Blackstone may have with respect to the same or
any future default by Founding Member or any employee of Blackstone.

VI. Governing Law

This Non-Competition Agreement and the rights and duties hereunder shall be
governed by and construed and enforced in accordance with the laws of the State
of New York.

VII. Resolution of Disputes; Submission to Jurisdiction; Waiver of Jury Trial

Any and all disputes which cannot be settled amicably, including any ancillary
claims of any party, arising out of, relating to or in connection with the
validity, negotiation, execution, interpretation, performance or non-performance
of this Non-Competition Agreement (including the validity, scope and
enforceability of this arbitration provision) or otherwise relating to
Blackstone (including, without limitation, any claim of discrimination in
connection with Founding Member’s tenure as a Founding Member, Partner or Member
of Blackstone or any aspect of any relationship between Founding Member and
Blackstone or of any aspect of any relationship between Founding Member and
Blackstone) shall be finally settled by arbitration conducted by a single
arbitrator in New York in accordance with the then-existing Rules of Arbitration
of the International Chamber of Commerce. If the parties to the dispute fail to
agree on the selection of an arbitrator within thirty days of the receipt of the
request for arbitration,

 

A-5



--------------------------------------------------------------------------------

the International Chamber of Commerce shall make the appointment. The arbitrator
shall be a lawyer and shall conduct the proceedings in the English language.
Performance under this Non-Competition Agreement shall continue if reasonably
possible during any arbitration proceedings.

A. Notwithstanding the provisions of this Section VII, Blackstone may bring an
action or special proceeding in any court of competent jurisdiction for the
purpose of compelling a party to arbitrate, seeking temporary or preliminary
relief in aid of an arbitration hereunder and/or enforcing an arbitration award
and, for the purposes of this Section VII.A, Founding Member (i) expressly
consents to the application of this Section to any such action or proceeding,
(ii) agrees that proof shall not be required that monetary damages for breach of
the provisions of this Non-Competition Agreement would be difficult to calculate
and that remedies at law would be inadequate, and (iii) irrevocably appoints the
Chief Legal Officer of Blackstone as Founding Member’s agent for service of
process in connection with any such action or proceeding and agrees that service
of process upon such agent, who shall promptly advise Founding Member of any
such service of process, shall be deemed in every respect effective service of
process upon Founding Member in any such action or proceeding.

B. FOUNDING MEMBER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS
LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT
IN ACCORDANCE WITH THE PROVISIONS OF SECTION VII.A, OR ANY JUDICIAL PROCEEDING
ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT OF OR
RELATING TO OR CONCERNING THIS NON-COMPETITION AGREEMENT. Such ancillary
judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration or to confirm an arbitration award. The parties acknowledge that the
forum designated by this Section VII.B will have a reasonable relation to this
Non-Competition Agreement, and to the parties’ relationship with one another.

C. Founding Member hereby waives, to the fullest extent permitted by applicable
law, any objection which Founding Member now or hereafter may have to personal
jurisdiction or to the laying of venue of any such ancillary suit, action or
proceeding brought in any court referred to in Sections VII.A and VII.B and
agrees not to plead or claim the same.

D. Founding Member hereby agrees that Founding Member shall not, nor shall
Founding Member allow anyone acting on Founding Member’s behalf to, subpoena or
otherwise seek to gain access to any financial statements or other financial
information relating to Blackstone which constitutes Confidential Information,
or any of their respective members or partners, except as specifically permitted
by the terms of this Non-Competition Agreement or by the provisions of any
limited liability company agreement, partnership agreement or other governing
document of Blackstone to which Founding Member is a party.

VIII. Severability

If any provision of this Non-Competition Agreement shall be held or deemed to be
invalid, illegal or unenforceable in any jurisdiction for any reason, the
invalidity of that provision shall not have the effect of rendering the
provision in question unenforceable in any other jurisdiction or in any other
case or of rendering any other provisions herein unenforceable, but the invalid
provision shall be substituted with a valid provision which most closely
approximates the intent and the economic effect of the invalid provision and
which would be enforceable to the maximum extent permitted in such jurisdiction
or in such case.

 

A-6



--------------------------------------------------------------------------------

WHEREOF, the parties hereto have duly executed this Founding Member
Non-Competition and Non-Solicitation Agreement as of the date first above
written.

 

BLACKSTONE HOLDINGS I L.P. By:  

Blackstone Holdings I/II GP Inc.,

its general partner

By:  

/s/ Stephen A. Schwarzman

Name:   Stephen A. Schwarzman Title:   Chairman and Chief Executive Officer
BLACKSTONE HOLDINGS II L.P. By:  

Blackstone Holdings I/II GP Inc.,

its general partner

By:  

/s/ Stephen A. Schwarzman

Name:   Stephen A. Schwarzman Title:   Chairman and Chief Executive Officer
BLACKSTONE HOLDINGS III L.P. By:  

Blackstone Holdings III GP L.L.C.,

its general partner

By:  

/s/ Stephen A. Schwarzman

Name:   Stephen A. Schwarzman Title:   Chairman and Chief Executive Officer
BLACKSTONE HOLDINGS IV L.P. By:  

Blackstone Holdings IV GP L.P.,

its general partner

By:  

Blackstone Holdings IV GP Management L.L.C.,

its general partner

By:  

/s/ Stephen A. Schwarzman

Name:   Stephen A. Schwarzman Title:   Chairman and Chief Executive Officer
BLACKSTONE HOLDINGS V L.P. By:  

Blackstone Holdings V GP L.P.,

its general partner

By:  

Blackstone Holdings V GP Management (Delaware) L.P.,

its general partner

By:  

Blackstone Holdings V GP Management L.L.C.,

its general partner

By:  

/s/ Stephen A. Schwarzman

Name:   Stephen A. Schwarzman Title:   Chairman and Chief Executive Officer

Agreed and accepted as of the date

first above written:

 

By:  

/s/ Peter G. Peterson

Name:   Peter G. Peterson